EXHIBIT 10.63


Prepared by, and after recording
return to:
Melissa A. Johnson, Esq.
Krooth & Altman LLP
1850 M Street, NW, Suite 400
Washington, DC 20036








Freddie Mac Loan Number: 932600239
















MULTIFAMILY DEED OF TRUST,
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
(INCLUDING FIXTURE FILING)


TENNESSEE


(Revised 3-1-2014)
























       
Maximum Principal Indebtedness for Tennessee
Recording Tax Purposes is $28,325,000.









--------------------------------------------------------------------------------





MULTIFAMILY DEED OF TRUST,
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
(INCLUDING FIXTURE FILING)


TENNESSEE


(Revised 3-1-2014)




THIS MULTIFAMILY DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (INCLUDING FIXTURE FILING) (“Instrument”) is made as of this
30th day of June, 2016, by SIR CANTARE, LLC, a limited liability company
organized and existing under the laws of Delaware, whose address is c/o
Steadfast Companies, 18100 Von Karman Avenue, Suite 500, Irvine, California
92612, Attention: Ana Marie del Rio, General Counsel, as grantor (“Borrower”),
to JOSEPH B. PITT, JR., as trustee, a resident of Davidson County, Tennessee,
(“Trustee”), for the benefit of BERKELEY POINT CAPITAL LLC, a limited liability
company organized and existing under the laws of Delaware, whose address is 7700
Wisconsin Avenue, Suite 1100, Bethesda, Maryland 20814, as beneficiary
(“Lender”).


This Instrument covers property which is or may become so affixed to real
property as to become fixtures and also constitutes a fixture filing under §
47-9-502 of Tennessee Code Annotated. THIS INSTRUMENT IS TO BE FILED AND INDEXED
IN THE REAL ESTATE RECORDS AND IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING
STATEMENTS UNDER THE NAMES OF BORROWER, AS “DEBTOR”, AND LENDER, AS “SECURED
PARTY.”


NOTICE PURSUANT TO SECTION 47-28-104 OF TENNESSEE CODE ANNOTATED: This
Instrument is for “commercial purposes” and secures future advances which may be
“obligatory advances” as defined in § 47-28-101(a)(6) of Tennessee Code
Annotated. The priority of all advances made under this Instrument relates back
to the time of the initial recording of this Instrument and the Lien of all such
future advances is prior and superior to the Lien of any encumbrance or
conveyance arising or recorded subsequent to the recording of this Instrument.


RECITAL


Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys, bargains, sells, confirms and assigns
to Trustee, in trust, with power of sale, the Mortgaged Property, including the
Land located in Sumner County, State of Tennessee and described in Exhibit A
attached to this Instrument.


Tennessee
Page 1
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




AGREEMENT


TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on July 1, 2023 (“Maturity Date”), in the principal amount of
$28,325,000, and all renewals, extensions and modifications of the Indebtedness,
and the performance of the covenants and agreements of Borrower contained in the
Loan Documents.


Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.


UNIFORM COVENANTS


(Revised 7-17-2014)




Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:


1.
Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:



“Attorneys’ Fees and Costs” means (a) fees and out‑of‑pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.


“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.


“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.




Tennessee
Page 2
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




“Event of Default” means the occurrence of any event described in Section 8.


“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.


“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.


“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.


“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.


“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.


“Land” means the land described in Exhibit A.


“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:


(a)
All rights of Borrower to renew or extend the term of the Ground Lease.



(b)
All amounts deposited by Borrower with Ground Lessor under the Ground Lease.



Tennessee
Page 3
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------






(c)
Borrower’s right or privilege to terminate, cancel, surrender, modify or amend
the Ground Lease.



(d)
All other options, privileges and rights granted and demised to Borrower under
the Ground Lease and all appurtenances with respect to the Ground Lease.



“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.


“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.


“Loan Agreement” means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time.


“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.


“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.


“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:


(a)
The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.



(b)
The Improvements.



(c)
The Fixtures.



(d)
The Personalty.





Tennessee
Page 4
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(e)
All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.



(f)
All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement.



(g)
All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof.



(h)
All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.



(i)
All proceeds from the conversion, voluntary or involuntary, of any of the items
described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.



(j)
All Rents and Leases.



(k)
All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.



(l)
All Imposition Reserve Deposits.



(m)
All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated).



(n)
All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.



Tennessee
Page 5
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------






(o)
All names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.



(p)
If required by the terms of Section 4.05 of the Loan Agreement, all rights under
the Letter of Credit and the Proceeds, as such Proceeds may increase or decrease
from time to time.



(q)
If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral.



“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.


“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.


“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.


“Personalty” means all of the following:


(a)
Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.



(b)
Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).





Tennessee
Page 6
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(c)
Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).



(d)
Any operating agreements relating to the Land or the Improvements.



(e)
Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.



(f)
All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.



(g)
Any rights of Borrower in or under letters of credit.



“Property Jurisdiction” means the jurisdiction in which the Land is located.


“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.


“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.




Tennessee
Page 7
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




2.
Uniform Commercial Code Security Agreement.



(a)
This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subjected
to a security interest under the Uniform Commercial Code, for the purpose of
securing Borrower’s obligations under this Instrument and to further secure
Borrower’s obligations under the Note, this Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.



(b)
Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.



(c)
If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.



(d)
This Instrument also constitutes a financing statement with respect to any part
of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.



3.
Assignment of Rents; Appointment of Receiver; Lender in Possession.



(a)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.



(i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.





Tennessee
Page 8
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(ii)
Promptly upon request by Lender, Borrower agrees to execute and deliver such
further assignments as Lender may from time to time require. Borrower and Lender
intend this assignment of Rents to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.



(iii)
For purposes of giving effect to this absolute assignment of Rents, and for no
other purpose, Rents will not be deemed to be a part of the Mortgaged Property.
However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Rents will be included as a part of the Mortgaged Property and it is the
intention of Borrower that in this circumstance this Instrument create and
perfect a Lien on Rents in favor of Lender, which Lien will be effective as of
the date of this Instrument.



(b)
(i)    Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.



(ii)
So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.



(iii)
After the occurrence of an Event of Default, and during the continuance of such
Event of Default, Borrower authorizes Lender to collect, sue for and compromise
Rents and directs each tenant of the Mortgaged Property to pay all Rents to, or
as directed by, Lender. From and after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower’s license to collect Rents will
automatically terminate and Lender will without Notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid. Borrower
will pay to Lender upon demand all Rents to which Lender is entitled.





Tennessee
Page 9
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(iv)
At any time on or after the date of Lender’s demand for Rents, Lender may give,
and Borrower hereby irrevocably authorizes Lender to give, notice to all tenants
of the Mortgaged Property instructing them to pay all Rents to Lender. No tenant
will be obligated to inquire further as to the occurrence or continuance of an
Event of Default. No tenant will be obligated to pay to Borrower any amounts
which are actually paid to Lender in response to such a notice. Any such notice
by Lender will be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit. Borrower will not interfere with and will
cooperate with Lender’s collection of such Rents.



(c)
If an Event of Default has occurred and is continuing, then Lender will have
each of the following rights and may take any of the following actions:



(i)
Lender may, regardless of the adequacy of Lender’s security or the solvency of
Borrower and even in the absence of waste, enter upon and take and maintain full
control of the Mortgaged Property in order to perform all acts that Lender in
its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.



(ii)
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Borrower’s solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.





Tennessee
Page 10
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(iii)
If Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts then due
and payable under the other Loan Documents, including Imposition Reserve
Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower’s tenant shareholders under their proprietary leases or occupancy
agreements.



(iv)
Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.



(v)
Immediately upon appointment of a receiver or immediately upon Lender’s entering
upon and taking possession and control of the Mortgaged Property, Borrower will
surrender possession of the Mortgaged Property to Lender or the receiver, as the
case may be, and will deliver to Lender or the receiver, as the case may be, all
documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents.



(vi)
If Lender takes possession and control of the Mortgaged Property, then Lender
may exclude Borrower and its representatives from the Mortgaged Property.



Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.


(d)
If Lender enters the Mortgaged Property, Lender will be liable to account only
to Borrower and only for those Rents actually received. Except to the extent of
Lender’s gross negligence or willful misconduct, Lender will not be liable to
Borrower, anyone claiming under or through Borrower or anyone having an interest
in the Mortgaged Property, by reason of any act or omission of Lender under
Section 3(c), and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.



(e)
If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.





Tennessee
Page 11
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(f)
Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.



4.
Assignment of Leases; Leases Affecting the Mortgaged Property.



(a)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.



(i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all of Borrower’s right, title and interest
in, to and under the Leases. Borrower and Lender intend this assignment of the
Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only.



(ii)
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases will not be deemed to be a part of the Mortgaged
Property.



(iii)
However, if this present, absolute and unconditional assignment of the Leases is
not enforceable by its terms under the laws of the Property Jurisdiction, then
the Leases will be included as a part of the Mortgaged Property and it is the
intention of Borrower that in this circumstance this Instrument create and
perfect a Lien on the Leases in favor of Lender, which Lien will be effective as
of the date of this Instrument.



(b)
Until Lender gives Notice to Borrower of Lender’s exercise of its rights under
this Section 4, Borrower will have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.





Tennessee
Page 12
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(c)
(i)    Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.



(ii)
The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.



(iii)
Except to the extent of Lender’s gross negligence or willful misconduct, Lender
will not be liable in any way for any injury or damage to person or property
sustained by any Person or Persons in or about the Mortgaged Property.



(iv)
Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:



(A) 
Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).



(B) 
Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property.



(C) 
Lender will not be responsible for the operation, control, care, management or
repair of the Mortgaged Property or any portion of the Mortgaged Property. The
execution of this Instrument by Borrower will constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and will be that of Borrower, prior to such actual
entry and taking of possession.



(d)
Upon delivery of Notice by Lender to Borrower of Lender’s exercise of Lender’s
rights under this Section 4 at any time after the occurrence of an Event of
Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, Lender immediately will have
all rights, powers and authority granted to Borrower under any Lease, including
the right, power and authority to modify the terms of any such Lease, or extend
or terminate any such Lease.





Tennessee
Page 13
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(e)
Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.



(f)
If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Instrument, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Instrument, Lender consents to the following:



(i)
Borrower may execute leases of apartments for a term in excess of 2 years to a
tenant shareholder of Borrower, so long as such leases, including proprietary
leases, are and will remain subordinate to the Lien of this Instrument.



(ii)
Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower makes
its best efforts to secure such immediate replacement by a newly-executed lease
of the same apartment to a tenant shareholder of Borrower. However, no consent
is given by Lender to any execution, surrender, termination or assignment of a
lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.



5.
Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.



6.
Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged.





Tennessee
Page 14
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




7.
Protection of Lender’s Security; Instrument Secures Future Advances.



(a)
If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender’s security or Lender’s rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender’s option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender’s interest, including
all of the following:



(i)
Lender may pay Attorneys’ Fees and Costs.



(ii)
Lender may pay fees and out-of-pocket expenses of accountants, inspectors and
consultants.



(iii)
Lender may enter upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property.



(iv)
Lender may procure the Insurance required by the Loan Agreement.



(v)
Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.



(vi)
Lender may perform any of Borrower’s obligations under the Loan Agreement.



(vii)
Lender may make advances to pay, satisfy or discharge any obligation of Borrower
for the payment of money that is secured by a Prior Lien.



(b)
Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.



(c)
Nothing in this Section 7 will require Lender to incur any expense or take any
action.



8.
Events of Default. An Event of Default under the Loan Agreement will constitute
an Event of Default under this Instrument.





Tennessee
Page 15
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




9.
Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.



10.
Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.



11.
Waiver of Marshalling.



(a)
Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender will have the right to
determine the order in which any or all of the Mortgaged Property will be
subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.



(b)
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.



12.
Further Assurances; Lender’s Expenses.



(a)
Borrower will deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.



Tennessee
Page 16
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------






(b)
Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.



13.
Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to
it, will be governed by the laws of the Property Jurisdiction. Borrower agrees
that any controversy arising under or in relation to the Note, this Instrument
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the Indebtedness or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 13 is intended to limit Lender’s right to bring any
suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.



14.
Notice. All Notices, demands and other communications under or concerning this
Instrument will be governed by the terms set forth in the Loan Agreement.



15.
Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.



16.
Joint and Several Liability. If more than one Person signs this Instrument as
Borrower, the obligations of such Persons will be joint and several.



17.
Relationship of Parties; No Third Party Beneficiary.



(a)
The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any
other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.





Tennessee
Page 17
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(b)
No creditor of any party to this Instrument and no other Person will be a third
party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.



18.
Severability; Amendments.



(a)
The invalidity or unenforceability of any provision of this Instrument will not
affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.



(b)
This Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Article VII of
the Loan Agreement, some or all of the modifications to the Loan Documents (if
any) may be modified or rendered void by Lender at Lender’s option by Notice to
Borrower and the transferee(s).



19.
Construction.



(a)
The captions and headings of the Sections of this Instrument are for convenience
only and will be disregarded in construing this Instrument. Any reference in
this Instrument to a “Section” will, unless otherwise explicitly provided, be
construed as referring to a Section of this Instrument.



(b)
Any reference in this Instrument to a statute or regulation will be construed as
referring to that statute or regulation as amended from time to time.



(c)
Use of the singular in this Instrument includes the plural and use of the plural
includes the singular.



(d)
As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”



(e)
The use of one gender includes the other gender, as the context may require.





Tennessee
Page 18
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(f)
Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument).



(g)
Any reference in this Instrument to any person will be construed to include such
person’s successors and assigns.



20.
Subrogation. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.



END OF UNIFORM COVENANTS; STATE-SPECIFIC PROVISIONS FOLLOW


21-30.     Reserved.


31.
Acceleration; Remedies.



(a)
At any time during the existence of an Event of Default, Lender, at Lender’s
option, may declare the Indebtedness to be immediately due and payable without
further demand and Lender will have the STATUTORY POWER OF SALE and any other
remedies permitted by applicable law or provided in this Instrument or in any
other Loan Document. Borrower acknowledges that the power of sale granted in
this Instrument may be exercised by Lender through the Trustee without prior
judicial hearing. Borrower has the right to bring an action to assert the
non-existence of an Event of Default or any other defense of Borrower to
acceleration and sale. Lender will be entitled to collect all costs and expenses
incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports.





Tennessee
Page 19
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(b)
If Lender invokes the power of sale, Trustee will give notice of sale by public
advertisement for the time and in the manner provided by the laws of Tennessee,
and Lender or Trustee will mail a copy of the notice of sale to Borrower in the
manner provided in Section 11.03 of the Loan Agreement. Trustee, without demand
on Borrower, will sell the Mortgaged Property at the time and under the terms
designated in the notice of sale at public auction to the highest bidder, in one
or more parcels and in such order as Trustee may determine. Trustee may postpone
sale of all or any part of the Mortgaged Property by public announcement at the
time and place of any previously scheduled sale. If the Mortgaged Property is
located in 2 or more counties, it may all be sold in one of the counties if
Trustee so elects. Otherwise, the sale will occur in the county in which the
Land is located unless Trustee, in its reasonable discretion, elects to conduct
the sale elsewhere. The sale will be held at such location in the county as the
foreclosure notice may specify. One or more exercises of the power of sale
provided for in this Instrument will not extinguish or exhaust said power until
the entire Mortgaged Property has been sold or the Indebtedness has been paid in
full. It is agreed that Lender, in the event of any sale of the Mortgaged
Property, may bid and buy as any third person might, but Lender will not be
required to present cash at the sale except to the extent, if any, by which
Lender’s bid exceeds the amount of the indebtedness secured hereby, including
all expenses of collection and sale provided for in this Instrument. Trustee may
delegate, in Trustee’s sole discretion, any authority possessed under this
Instrument, including the authority to conduct a foreclosure sale. Without
limiting the foregoing, Trustee may retain a professional auctioneer to preside
over the bidding, and the customary charge for the auctioneer’s services will be
paid from sale proceeds as an expense of sale. If prior to any foreclosure sale
a third party represents to the Trustee in writing that such party holds the
next junior Lien to this Instrument (whether by judgment Lien, junior deed of
trust or otherwise), the Trustee may disburse surplus proceeds to such third
party in an amount not to exceed the amount of Lien alleged by the third party
in its written statement to the Trustee. A foreclosure sale may be adjourned by
Trustee and may be reset at a later time and/or date by announcement at the time
and place of the originally advertised sale and without any further publication.
The foreclosure sale of the Mortgaged Property will be conducted for cash to be
tendered upon the conclusion of the bidding; provided, however, Trustee may
accept a check issued or certified by a local bank as consideration for the sale
and if, in Trustee’s sole discretion, Trustee announces before or after bidding
that, upon the failure of the high bidder to complete the sale for cash within
one hour, the Mortgaged Property may be sold to the second highest bidder, and
if the high bidder should subsequently fail to complete the purchase within that
time, then Trustee may, at its option, close the sale of the Mortgaged Property
to the second highest bidder. Borrower further agrees that, in the event of any
sale hereunder, it will at once surrender possession of the Mortgaged Property,
will from the moment of sale be the tenant at will of the purchaser, will be
removable by process and will be liable to pay said purchaser the reasonable
rental value of said Mortgaged Property after such sale. Lender or



Tennessee
Page 20
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




Trustee may, after default, advise third parties of the amount (or estimated
amount) of principal, interest and expenses that will be outstanding as of the
date of any foreclosure sale and may share any other available information
regarding the Mortgaged Property. Following the occurrence of a default
hereunder, any “release” provision included in this Instrument or in any other
document whereby Lender agreed to release all or part of the Mortgaged Property
upon the payment of less than all of the Indebtedness will become void, and
Lender will no longer be obligated to release any of the Mortgaged Property
until the Indebtedness has been paid in full. Borrower agrees that Borrower will
not bid at any sale hereunder and will not allow others to bid on Borrower’s
behalf unless, at the time of sale, Borrower has cash sufficient to pay at the
sale the amount of its bid.


(c)
Within a reasonable time after the sale, Trustee will deliver to the purchaser
at the sale, a deed conveying the Mortgaged Property so sold without any
covenant or warranty, express or implied. The recitals in Trustee’s deed will be
prima facie evidence of the truth of the statements made therein. Trustee will
apply the proceeds of the sale in the following order: (i) to all costs and
expenses of the sale, including Trustee’s fees, attorneys’ fees and costs of
title evidence; (ii) to the Indebtedness in such order as Lender, in Lender’s
sole discretion, directs; and (iii) the excess, if any, to the person or persons
legally entitled thereto.



32.
Release. Upon payment of the Indebtedness, Lender will release this Instrument.
Borrower will pay Lender’s reasonable costs incurred in releasing this
Instrument.



33.
Substitute Trustee. Lender, at Lender’s option, may from time to time remove
Trustee and appoint a successor trustee to any Trustee appointed hereunder by an
instrument recorded in the county in which this Instrument is recorded. Without
conveyance of the Mortgaged Property, the successor trustee will succeed to all
the title, power and duties conferred upon the Trustee in this Instrument and by
applicable law.



34.
No Consent to Senior Liens. Lender has not consented and will not consent to any
contract or to any work or to the furnishing of any materials which might be
deemed to create a Lien or Liens superior to the Lien of this Instrument, either
under § 66-11-108 of Tennessee Code Annotated, or otherwise.



35.
Trustee Provisions.



(a)
Trustee is hereby released from all obligations imposed by statute that can be
waived including any requirement or qualification or bond.



(b)
Trustee will be entitled to reasonable compensation for all services rendered,
whether or not a foreclosure is held hereunder, and will be reimbursed for all
reasonable expenses, charges and attorneys’ fees, including fees for legal
advice concerning Trustee’s duties and rights in the Mortgaged Property and
title examinations.



Tennessee
Page 21
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------






(c)
Trustee may rely on any document believed by Trustee in good faith to be
genuine. All money received by Trustee will, until used or applied as in this
Instrument provided, be held in trust, but need not be segregated (except to the
extent required by law), and Trustee will not be liable for interest thereon.



(d)
If the Trustee will be made a party to or will intervene in any action or
proceeding affecting the Mortgaged Property or the title thereto, or the
interest of the Trustee or Lender under this Instrument, the Trustee and Lender
will be reimbursed by Borrower, immediately and without demand, for all
reasonable costs, charges and attorneys’ fees incurred by him or either of them
in any such case, and the same will be secured hereby as a further charge and
Lien upon the Mortgaged Property.



36.
Waiver. Borrower waives all right of homestead exemption the Mortgaged Property,
together with the equity of redemption and the statutory right of redemption and
all rights of Borrower expressed in T.C.A. § 66-8-101, et seq., as the same may
be amended from time to time, and Borrower relinquishes all right of dower and
curtesy in the Mortgaged Property. Borrower agrees, to the full extent permitted
by law, that in case of a default on the part of Borrower hereunder, neither
Borrower nor anyone claiming through or under Borrower hereunder will set up,
claim or seek to take advantage of any appraisement, valuation, stay, extension,
homestead, exemption or redemption laws now or hereafter in force, in order to
prevent or hinder the enforcement or foreclosure of this Instrument, or the
absolute sale of the Mortgaged Property, or the delivery of possession thereof
immediately after such sale to the purchaser at such sale, and Borrower, for
itself and all who may at any time claim through or under it, hereby waives and
renounces to the full extent that it may lawfully so do so, the benefit of all
such laws, and any and all right to have the assets subject to the security
interest of this Instrument marshalled upon any foreclosure or sale under the
power granted in this Instrument.



37.
Indebtedness Secured Hereby Not Limited By Statement For Tax And Registration
Authorities. Any legend appearing on the face of this Instrument and any
affidavit that may be submitted to recording authorities with this Instrument
pursuant to any requirement of taxation or registration authorities is included
for the benefit of such authorities only and does not affect the terms of
Lender’s agreement with Borrower as provided by this Instrument and by other
documents pertaining to the Indebtedness or the priority of the Lien of this
Instrument or any advances made under this Instrument.



38.
WAIVER OF TRIAL BY JURY.



(a)
BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN
THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.





Tennessee
Page 22
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




(b)
BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



39.
Attached Riders. The following Riders are attached to this Instrument:




•
Rider to Multifamily Security Instrument Trade Names



40.
Attached Exhibits. The following Exhibits, if marked with an “X” in the space
provided, are attached to this Instrument:



|X|    Exhibit A    Description of the Land (required)
| |    Exhibit B    Modifications to Instrument
| |    Exhibit C    Ground Lease Description (if applicable)






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




Tennessee
Page 23
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
BORROWER:
 
 
SIR CANTARE, LLC 
a Delaware limited liability company
 
 
By: Steadfast Income Advisor, LLC,
           a Delaware limited liability company
           Manager
 
 
             By: _/s/ Kevin J. Keating________(SEAL)
                     Kevin J. Keating
                Chief Accounting Officer





[carolmornotary.jpg]




Tennessee
Page 24
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------







RIDER TO MULTIFAMILY SECURITY INSTRUMENT


TRADE NAMES
(Revised 3-1-2014)


The following changes are made to the Instrument which precedes this Rider:
A.
Subsection (o) of the definition of Mortgaged Property in Section 1 is restated
as follows:



(o)
All names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property; provided however, that the names “SIR” and “Steadfast”
and/or associated trademark rights are not assigned to Lender, subject to
Section 6.30 of the Loan Agreement.



Rider to Multifamily Security Instrument
Trade Names

--------------------------------------------------------------------------------





EXHIBIT A


DESCRIPTION OF THE LAND


[cantareland.jpg]
















Tennessee
Page A-1
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 

--------------------------------------------------------------------------------








EXHIBIT B


MODIFICATIONS TO INSTRUMENT




The following modifications are made to the text of the Instrument that precedes
this Exhibit:


NONE












Tennessee
Page B-1
Multifamily Deed of Trust, Absolute Assignment of
 
Leases and Rents and Security Agreement (Including Fixture Filing)
 